From an examination of the records of this court we find that no appeal has been taken in said cause, and that the time for appeal has expired. The proposition then presented is, Has there been an observance of all the formalities of law essential to the taking of human life? That is, has the trial, conviction, and sentence of death been in accordance with the law of the land? Opinion of the Judges, 3 Okla. Cr. 315,105 P. 684; Id., 6 Okla. Cr. 18, 115 P. 1028.
Upon a careful examination of the record, we find that a preliminary information was filed before a justice of the peace of Choctaw county charging defendant with murder in the killing of one J. V. Buchanan; that defendant was arraigned on said charge and waived a preliminary examination; that an information based on such proceeding was filed in the district court of Choctaw county sufficiently and correctly charging the crime of murder; that defendant was arraigned on said information in the district court, and counsel appointed for him and that he had the benefit of counsel; that defendant on April 21, 1932, entered a plea of guilty to the charge, and the court set April 26, as the time of passing sentence; on which date the court sentenced defendant and entered judgment assessing the death penalty. At the time defendant entered his plea of guilty, he made a statement of the circumstances of the homicide and answered various questions propounded by the court, from which it appears defendant had been convicted of burglary in the state of Indiana and served a term of two years; that subsequently in the state of Louisiana he was convicted of robbery with firearms, *Page 154 
and was sentenced to serve a term of nine to fourteen years, and had served seven months of this time, and then escaped from the penitentiary from whence he was a fugitive at the time of the homicide. He stated further that he shot Buchanan, an officer who had arrested him with another person and was in the act of searching them; that he then fled to Muskogee and shot an officer there who was attempting to arrest him.
This court has held that a conviction of crime may be had in three ways, either by the verdict of the jury, by findings of fact by the judge where a jury is waived (section 20, art. 7, Const.), or by a plea of guilty (Opinion of the Judges,6 Okla. Cr. 18, 115 P. 1028); and that, where a defendant is informed against for murder and pleads guilty, the court is authorized to pronounce judgment and sentence according to law and as fixed by section 2222, St. 1931.
The record discloses that Nathan Rightsell is guilty of murder in the killing of J. V. Buchanan, that the slaying of this officer warrants the extreme penalty of the law, and that the formalities of law essential to the taking of human life have been observed.
DAVENPORT, P. J., and CHAPPELL, J., concur.